Filed 1212112015 5:21 :03 PM
                                                                                                     R David Guerrero
                                                                                                          District Clerk
                                                                                               Jim Wells County. Texas
                                                                                                 Sandra Garcia, Deputy




                                  CAUSE NO. 13-03-52114-CV                       REJECTED IN
                                                                           4th COURT OF APPEALS
MELISSA HERNANDEZ,                               §                          SAN ANTONIO,
                                                                   IN THE DISTRICT  COURTTEXAS
Plaintiff,                                       §                         12/22/2015 4:08:27 PM
                                                 §                             KEITH E. HOTTLE
v.                                               §                                  Clerk
                                                                   79TH JUDICIAL DISTRICT
                                                 §
CHRISTUS SPOHN HEALTH SYSTEM                     §
CORPORATION, D/B/A CHRISTUS                      §
SPOHN HOSPITAL KLEBERG                           §
AND ANDRES BUENO,                                §
Defendants.                                      §             JIM WELLS COUNTY, TEXAS

                DEFENDANT CHRISTUS SPOHN HEALTH SYSTEM CORP. D/B/A
                       CHRISTUS SPOHN HOSPITAL KLEBERG'S
                          NOTICE OF ACCELERATED APPEAL

              PLEASE TAKE NOTICE that Defendant CHRISTUS Spohn Health System

Corporation d/b/a CHRISTUS Spohn Hospital Kleberg ("Defendant") hereby appeals from the

interlocutory Order denying Defendant's motion to dismiss, filed pursuant to section 74.351 (b)

of the Texas Civil Practice & Remedies Code, which Order the trial court (the Hon. Richard C.

Terrell) signed on Dec. I, 2015. A true and correct copy of the interlocutory Order is attached

hereto as Exhibit A and is incorporated herein by reference.

          Defendant perfects this appeal from the interlocutory Order under the provisions of

section 51.014(a)(9) of the Texas Civil Practice & Remedies Code. This appeal is accelerated,

per the tenns of rule 28. I of the Texas Rules of Appellate Procedure.

          Defendant will appeal to the Court of Appeals for the Fourth District of Texas at San

Antonio, which has jurisdiction over appeals from the district courts of Jim Wells County. TEX.

Gov'T CODE §§ 22.20 I(e ), 22.220. Defendant timely files this Notice of Accelerated Appeal on

or before Dec. 21 , 2015, within twenty days from the date the trial court signed the interlocutory

Order (Dec. I, 2015). TEX. R. ArP. P. 26.1(b).




DEFENDANT CHRISTUS SPOHN HEALTH SYSTEM CORP. D/8/A CHRISTUS SPOHN HOSPITAL
KLEBERG'S NOTICE OF ACCELERATED APPEAL - Page I
0 1938S39vl
             Defendant will serve this Notice on all parties to the trial court's interlocutory Order; will

 provide the clerk of the Fourth Court of Appeals with a copy of this Notice of Accelerated

 Appeal, pursuant to rule 25.1 (e) of the Texas Rules of Appellate Procedure; and will tender the

appeal filing fee to the Clerk of the Fourth Court of Appeals, along with its Docketing Statement.

                                                    Respectfully submitted,

                                                    COOPER& SCULLY, P.C.

                                                    By: Isl Michelle E. Robberson
                                                         MICHELLE E. ROBBERSON
                                                         Texas Bar No. 16982900
                                                         michel le.robberson(a)cooperscul ly.com

                                                   900 Jackson Street, Suite 100
                                                   Dallas, Texas 75202
                                                   214-712-9500
                                                   214-712-9540 (fax)


                                                   EVANS, ROWE & HOLBROOK

                                                   By: Isl Blaine A. Holbrook
                                                         BLAINE A. HOLBROOK
                                                         Texas Bar No. 24008446
                                                         bholbrook@•evans-rowc.com
                                                         NICKI K. ELGIE
                                                         Texas Bar No. 24069670
                                                         nelgie@evans-rowe.com

                                                   10101 Reunion Place, Suite 900
                                                   San Antonio, Texas 78216
                                                   (210) 340-6555
                                                   (210) 340-6664 (fax)

                                                   ATTORNEYS FOR DEFENDANT CHRISTUS
                                                   SPOHN HEALTH SYSTEM CORPORATION
                                                   DIB/A CHRISTUS SPOHN HOSPITAL
                                                   KLEBERG




DEFENDANT CHRISTUS SPOHN HEALTH SYSTEM CORP. D/8/A CHRJSTUS SPOHN HOSPJTAL
KLEBERG'S NOTICE OF ACCELERATED APPEAL- Page 2
D/938539vl
                                    CERTIFICATE OF SERVICE

             I hereby certify that I served a true and correct copy of this Notice on the following

counsel of record via e-filing on this 21st day of December, 2015:

Thomas J. Henry
thenryUilthomasjhenrvlaw.com
Greggory A. Teeter
gtceter@thomasjhenrvl aw .com
The Law Offices of Thomas J. Henry
521 Starr Street
Corpus Christi, Texas 78401
Counsel for Plaintiff

                                                 Isl Michelle E. Robberson
                                                Michelle E. Robberson




DEFENDANT CHRISTUS SPOHN HEALTH SYSTEM CORP. D/8/A CHRISTUS SPOHN HOSPITAL
KLEBERG'S NOTICE OF ACCELERATED APPEAL - Page 3
Dl938539vl
EXHIBIT A
361-668-5732                                                                       03:44:11 p.m.   12-07-2015       213
       ..                                                                                  Filed 12-01-2015@4:00 pm
                                                                                           R. David Guerrero
                                                                                           District Clerk
                                                                                           Jim Wells County, Texas
                                              CAUSE NO. 13-03-52114-CV                     Diana Guerra-Acero, Deputy
                MELISSA HERNANDEZ,                           §               IN THE DISTRICT COURT
                Plaintiff                                    §
                                                             §
                vs.                                          §
                                                             §
                CHRISTUS SPOHN HEALTH                        §                79111 JUDICIAL DISTRICT
                SYSTEM CORPORATION, D/B/A                    §
                CBRISTUS SPOHN HOSPITAL                      §
                KLEBERG AND ANDRES BUENO,                    §
                Defendants                                   §          JIM WELLS COUNTY, TEXAS


                               ORDERDENYINGDEFENDANrSOBJECTIONSTO
                            PLAINTIFF'S EXPERT REPORTS AND MOTION TO DISMISS


                      The Court beard Defendant Cbristus Spohn Health System Corporation, D/B/A Christus

               Spohn Hospital K.lebcrg's Objections to the Sufficiency of Plaintiff's Supplemental Expert Reports

               and Motion to Dismiss with Prejudice ("Defendant's Motion") on November 10, 2015. After

               considering the motio~ responses and other papers filed in this case, argument of counsel, and

            taking judicial notice of the materials on file in this case, the Court finds that Defendant's Motion

               should be DENIED.

                      IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that Cbristus Spohn

            Health System Corporation, D/B/A Christos Spohn Hospital KJeberg's Objections to the

            Sufficiency of Plaintiff's Supplemental Expert Reports and Motion to Dismiss with Prejudice is

            DENIED.
                               12-01-
                      Signed: November       , 2015.



                                                                         ~~
                                                                         orab C.
                                                                          Presiding Judge
                                                                                                    Terrell,




                                                             l.
361-668-5732                                            03:44:22 p.m.   12-07-2015   3 13

•     ....


               Agreed As To Substance and Form:

               LAW OFFICES OF THOMAS J. HENRY

                 ls/GreggA. Teeter
               THOMAS J. HENRY
               STATE BAR.No. 09484210
               GREGORY A TEETER
               STATE BAR No. 24033264
               CURTIS W. FITZGERALD, II
               STATE BAR No. 24012626
               •EMAIL: gteeter-svc@ljhlaw.com

             AlTORNEYSFORPLAINTIFF,
             MEUSSA HERNANDEZ



             *AND*
             Agreed As To Fonn Only:

             EVANS, ROWE & HOLBROOK

             Isl Nield K Elgie
             BLAINE A HOLBROOK.
             STATE BAR No. 24008446
             NrCJO K. ELOIE
             STATE BARNO. 24069670
             10101 Reunion Place, Suite 900
             San Antonio, Texas 78216
             Telephone; 210-340-6555
             Facshnile:210-340-6664
             Email: bholbrook